Title: From Thomas Jefferson to United States Congress, 14 April 1806
From: Jefferson, Thomas
To: United States Congress


                        
                            To the Senate &
                        House of Representatives of the United States
                     
                        April 14. 1806.
                  
                        During the blockade of Tripoli by the squadron of the US. a small cruiser, under the flag of Tunis, with two
                            prizes, (all of trifling value) attempted to enter Tripoli, was turned back, warned, & attempting again to enter, was
                            taken & detained as prize by the squadron. her restitution was claimed by the Bey of Tunis, with a threat of war in
                            terms so serious, that, on withdrawing from the blockade of Tripoli, the Commanding officer of the squadron thought it his
                            duty to repair to Tunis with his squadron & to require a categorical declaration whether peace or war was intended. the
                            Bey preferred explaining himself by an Ambassador to the US. who on his arrival, renewed the request that the vessel &
                            her prizes should be restored. it was deemed proper to give this proof of friendship to the Bey, & the Ambassador was
                            informed the vessels should be restored.   Afterwards he made a requisition of Naval stores to be sent to the Bey, in order
                            to secure a peace for the term of three years, with a threat of war; if refused. it has been refused, & the Ambassador
                            is about to depart without receding from his threat or demand. 
                  Under these circumstances, & considering that the several
                            provisions of the act of Mar. 25. 1804. will cease, in consequence of the ratification of the treaty of peace with
                            Tripoli, now advised & consented to by the Senate, I have thought it my duty to communicate these facts, in order that
                            Congress may consider the expediency of continuing the same provisions for a limited time, or making others equivalent.
                        
                            Th: Jefferson
                            
                            
                        
                    